Exhibit ITRON, INC. AMENDED AND RESTATED 2 RESTRICTED STOCK UNIT AWARD NOTICE FOR PARTICIPANTS IN FRANCE Itron, Inc. (the “Company”) hereby grants to Participant a restricted stock unit award (the “Award”).The Award is subject to all the terms and conditions set forth in this Restricted Stock Unit Award Notice (the “Award Notice”), the Restricted Stock Unit Award Agreement, including AppendixA (the “Agreement”), the Itron, Inc. Amended and Restated 2000 Stock Incentive Plan (the “U.S. Plan”) and the Rules of the Itron, Inc. 2000 Stock Incentive Plan for the Grant of Restricted Stock Units to Participants in France (the “French RSU Plan” and together with the U.S. Plan, the “Plan”), all of which are incorporated into the Award Notice in their entirety. Participant: <> <> Grant Date: <> Number of Restricted Stock Units: <<# of Units>> Vesting Schedule: The Award will vest in full on the second anniversary of the Date of Grant (the "Vest Date") Additional Terms/Acknowledgement:This Award is subject to all the terms and conditions set forth in this Award Notice, the Agreement, and the Plan which are attached to and incorporated into this Award Notice in their entirety. By signing and returning this Award Notice and Agreement providing for the terms and conditions of my grant, I confirm having read and understood the documents relating to this grant (the Restricted Stock Unit Award Agreement, the U.S. Plan, the French RSU Plan and the U.S. Plan Prospectus) which were provided to me in English language.I accept the terms of those documents accordingly. En signant et renvoyant la présente Notice d’Attribution et le Contrat décrivant les termes et conditions de mon attribution, je confirme ainsi avoir lu et compris les documents relatifs à cette attribution (le Contrat d’Attribution d’Actions Gratuites, le Plan Américain, le Sous-Plan pour la France et le Prospectus Américain) qui m’ont été communiqués en langue anglaise.J’en accepte les termes en connaissance de cause. «First_Name» «Last_Name» I accept this award subject to the terms and conditions stated herein. «Electronically Signed» Attachments: 1.Restricted Stock Unit Award Agreement, including Appendix A 2. U.S.
